
	
		I
		111th CONGRESS
		1st Session
		H. R. 3026
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2009
			Mr. Thompson of
			 Mississippi introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the United States Public Housing Act of 1937 to
		  establish a predisaster mitigation program to benefit public and assisted
		  housing residents, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Hazard Mitigation For All Act of
			 2009.
		2.In
			 generalTitle I of the United
			 States Housing Act of 1937 (42 U.S.C. 1437 et seq.) is amended by adding at the
			 end the following:
			
				37.Hazard
				mitigation for all grant program
					(a)PurposesThe purpose of this section is to provide
				grant assistance to public housing agencies for activities to—
						(1)protect the lives
				of residents of public and assisted housing by mitigating in advance against
				natural disasters; and
						(2)improve the
				resilience of resident-inhabited residential structures to withstand storms and
				other natural disasters, through restoration, reconstruction, replacement, or
				retrofit initiatives in advance of such storms and disasters.
						(b)Grant
				authorityTo the extent amounts for grants under this section for
				a fiscal year are made available in advance in appropriations Acts, the
				Secretary shall make grants under this section to public housing agencies that
				have submitted applications for such grants which have been selected pursuant
				to subsection (h).
					(c)Eligible public
				housing agenciesA grant under this section may be provided only
				to a public housing agency that—
						(1)administers one or
				more public housing projects;
						(2)provides
				project-based housing assistance under section 8 of the United States Housing
				Act of 1937 (42 U.S.C. 1437f) for any rental housing project;
						(3)administers a
				program for tenant-based rental housing assistance under section 8 of the
				United States Housing Act of 1937 (42 U.S.C. 1437f); or
						(4)administers a
				program for tenant-based rental housing assistance for the elderly, persons
				with disabilities, or the homeless.
						(d)Eligible
				activitiesGrants under this section may be used only for
				predisaster activities for hazard mitigation that benefit residents of the
				assisted housing of the public housing agency that is the grantee, which shall
				include the following:
						(1)Improving the
				strength of roof deck attachments.
						(2)Creating a
				secondary water barrier to prevent water intrusion.
						(3)Installing
				coverings to reduce leakage in the event hurricane-force winds remove roof
				shingles.
						(4)Improving the
				survivability of the roof covering.
						(5)Bracing gable-ends
				in roof framing.
						(6)Reinforcing
				roof-to-wall connections.
						(7)Upgrading exterior
				wall openings with protections to resist hurricane-force winds.
						(8)Replacing storm
				shutters, exterior doors, windows, and garage doors.
						(9)Adding anchor
				bolts or steel plates between the property and the foundation.
						(10)Bracing the inside of any short wood-stud
				wall between the top of the foundation wall and the first floor (known as a
				cripple wall) with sheathing for added protection against an earthquake.
						(11)Any other activities as the Secretary may
				determine that improve the storm resilience of assisted housing through
				restoration, reconstruction, replacement, or retrofit.
						(e)Matching
				requirement
						(1)In
				generalExcept as provided in paragraph (3), each public housing
				agency that receives a grant under this section shall provide, from sources
				other than a grant under this section, an amount equal to not less than 25
				percent of the total funds necessary to complete an activity funded under this
				section.
						(2)Supplemental
				fundsFor purposes of paragraph (1), funds from other Federal
				sources, funds from any State or local government source, any private
				contributions, and any in-kind contributions available to comply with this
				subsection shall be considered funds from sources other than a grant under this
				section.
						(3)AdjustmentThe
				Secretary may consider the severity and frequency of storms in the area for
				which the public housing agency has jurisdiction in determining the percentage
				of contribution required under paragraph (1).
						(f)RequirementsAmounts
				from a grant under this section—
						(1)shall be used only
				to provide eligible activities for real property that is assisted
				housing;
						(2)shall be used to
				provide eligible activities only for residents of assisted housing whose family
				incomes do not exceed 80 percent of the median income for the area;
						(3)may be used for
				eligible activities that result in displacement of assisted residents only if
				accommodations are provided for such assisted residents during such period of
				displacement that are—
							(A)similar to the
				existing assisted housing of the resident;
							(B)located in a
				community comparable to the existing housing of the resident; and
							(C)a reasonable
				distance from the existing housing of the resident.
							(g)Requirements for
				assistance to private owners of assisted housingA public housing
				agency receiving a grant under this section may not provide grant amounts to an
				owner of assisted housing that is not public housing unless the owner of the
				assisted housing agrees to make the assisted housing units that are designated
				at the time of the grant award available for occupancy, during the 5-year
				period beginning upon the initial receipt of any funds from a grant under this
				section, through an occupancy preference, in accordance with reasonable
				admissions screening criteria developed by the public housing agency, to
				families who are eligible for rental assistance under section 8.
					(h)Applications and
				selection criteria
						(1)ApplicationsThe Secretary shall provide for public
				housing agencies to submit applications for a grant under this section through
				the Office of Multifamily Housing Programs and shall require, to be eligible
				for a grant for any fiscal year, that an application be submitted not later
				than June 30 of the fiscal year preceding the fiscal year of grant award. Such
				Office shall establish such applications in consultation with the Administrator
				of the Federal Emergency Management Agency.
						(2)Selection
				criteriaThe Office of Multifamily Housing Programs shall
				establish criteria for the selection of applications by public housing agencies
				for grants under this section, which shall consider the following
				factors:
							(A)The severity and
				frequency of natural disasters within the area in which eligible activities are
				to be carried out using grant amounts.
							(B)The size and
				median age of the assisted resident population within the jurisdiction of the
				public housing agency applicant.
							(C)The capability of
				the public housing agency applicant to administer the grant funds.
							(D)The nature and
				effectiveness of the eligible activities to be carried out using the grant
				amounts.
							(E)The long-term
				viability of the hazard mitigation improvements for which the grant amounts
				will be used.
							(F)Whether energy
				efficient methods (such as energy efficient storm windows) will be used in the
				hazard mitigation improvements for which grant amounts will be used.
							(G)The efforts the
				public housing agency has made to publicize the importance of hazard mitigation
				to local owners of assisted housing.
							(H)The extent of
				commitment by the public housing agency to support ongoing non-Federal hazard
				mitigation measures.
							(I)The ability of the
				public housing agency to maintain eligible activities funded with grant
				amounts.
							(i)Allocation of
				funds
						(1)Competitive
				programGrants from amounts made available under this section
				shall be awarded on a competitive basis subject to the criteria specified in
				subsection (h)(2) and regulations issued by the Secretary.
						(2)Maximum
				amountOf any amounts made available for any fiscal year for
				grants under this section, not more than 15 percent may be provided to any
				single public housing agency.
						(j)DefinitionsFor
				purposes of this section, the following definitions shall apply:
						(1)Assisted
				housingThe term assisted housing means, with
				respect to a public housing agency—
							(A)any public housing
				administered by the agency;
							(B)any housing for
				which project-based rental assistance is provided by the agency; and
							(C)any housing occupied by a family for whom
				the agency provides tenant-based rental assistance and for rental of which such
				family uses such rental assistance.
							(2)Assisted
				residentThe term assisted resident means—
							(A)a resident of
				public housing;
							(B)a resident of
				assisted housing described in paragraph (1)(B) who resides in a dwelling unit
				for which such project-based rental assistance is provided; or
							(C)a family described
				in paragraph (1)(C).
							(3)Eligible
				activitiesThe term
				eligible activities means activities that, pursuant to subsection
				(d), may be funded with amounts from a grant under this section.
						(k)FundingThere
				is authorized to be appropriated to carry out this section, $50,000,000 for
				each of fiscal years 2010 through 2013, to remain available until
				expended.
					(l)RegulationsThe
				Secretary shall issue any regulations necessary to carry out this
				section.
					.
		
